Citation Nr: 1600950	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  14-17 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Judith S. Cosenza, Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran and Veteran's wife


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1971.  The Veteran received a Bronze Star Medal for his service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

A hearing was held before the Board in November 2014 and before a Decision Review Officer (DRO) in December 2013.  Transcripts of the hearings are of record.


FINDING OF FACT

The competent and credible evidence of record shows that the Veteran has a diagnosis of PTSD that was caused by stressors which occurred during his active service.


CONCLUSION OF LAW

PTSD was incurred during the Veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and any representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in letters sent to the Veteran in December 2011, June 2012 and July 2012.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Congenital or developmental defects, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2015).

There are particular requirements for establishing service connection for PTSD. Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f). The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th or 5th edition, of the American Psychiatric Association (DSM- IV or V).  Id.; see also 38 C.F.R. § 4.125(a) (2015).

The January 2012 VA examination diagnosed the Veteran with adjustment disorder with depression and stress but found no diagnosis of PTSD.  However, a November 2014 private examination diagnosed the Veteran with PTSD.  These diagnoses satisfy the first prong of the service connection claim.

As to the second required elements for a claim for service connection for PTSD, the occurrence of an in-service stressor, the evidence required to establish the occurrence of an in-service stressor depends upon whether the veteran was engaged in combat with the enemy.  38 C.F.R. § 3.304(f)(1) states: 

"If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor". 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed inservice stressor.  VAOPGCPREC 12-99 (Oct. 18, 1999). 

The May 2012 Memorandum to the file indicates that considering the amount of time the Veteran spent in combat zones with combat units, the events that took place, as reported by the Veteran, are consistent with the circumstances, conditions and hardships of such service in Vietnam despite the fact that official records of the specific occurrences were not located.  Therefore, absent clear and convincing evidence to the contrary, the stressors were verified.

The January 2012 VA examiner found the Veteran did not have a diagnosis of PTSD and the supplemental VA examiner opinion found the psychiatric diagnoses the Veteran did have were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Specifically, the examiner found the Veteran's current symptoms are driven primarily by recent stressors in his life, such as a serious automobile accident in 2010, unemployment since the automobile accident, subsequent financial pressures as well as the developmental factor of his aging.  These diagnoses and nexus opinions are entitled to probative weight, as they are based on examination of the Veteran and review of the claims file.  In addition, the examiner provided a rationale and explanation for the opinions offered.

Contrary to the January 2012 VA examiners' opinions, in November 2014, a private medical examination was performed by J. B., D.O., an adult psychiatrist, who opined the Veteran meets the criteria for a current diagnosis of PTSD.  The examiner found he experiences episodes of panic when in small spaces, re-experiencing, hypervigilance, avoidance, emotional instability, anger and increased arousal symptoms.  Moreover, the examiner indicated there is a clear nexus between the Veteran's military service and his current mental illness.  In support of that opinion, the examiner stated "the Veteran and his brother report a distinct change in the Veteran's mood and personality resulting from his time in service with symptoms that have persisted over the last 40 years".

The examiner also addressed the fact that his conclusion differs from other opinions in the record but stated he does not feel that the reports are entirely incongruent.  The examiner noted the Veteran has been resistant to accessing treatment, would misinterpret questions asked or not provide entirely relevant answers.  Moreover, the examiner indicated the Veteran's 2010 car accident was difficult in part because of his experience in Vietnam and his PTSD symptoms.

In support of the Veteran's contention that his psychological symptoms predated his car accident, Dr. T.J. submitted a statement dated December 2012.  Dr. T.J. indicated the Veteran first mentioned symptoms of anxiety when he was seen in August 1994 and also reported claustrophobia which he attributed to his Vietnam experiences.  He also indicated he has troubles in elevators and a great fear of flying.  It is Dr. T.J.'s opinion that any anxiety that the Veteran presently experiences predates his accident in 2010.  

Dr. T.J. submitted a second statement dated December 2013 which again opined the Veteran's symptoms of anxiety are related to his wartime experiences and that he exhibits many symptoms that are suggestive of PTSD.  Dr. T.J. opined that the Veteran's anxiety and other emotional problems stem from his military experiences and that the Veteran suffers from PTSD.

In a July 2012 statement, the Veteran indicated he did not know what his psychological problems were until he spoke with VA doctors in Newington who indicated they were symptoms of PTSD.  The Veteran contends the symptoms began in 1969 in Vietnam when he was an emergency replacement for the 9th Infantry.  He was exposed to shelling and ground explosions every night and required to defend himself.  He also reported being blown off of his feet a few times from mortar explosions.

Moreover, the Veteran testified at two hearings.  The Veteran first testified at a hearing before a DRO in December 2013.  The Veteran testified that since serving in Vietnam he has had problems with controlling his anger, conflicts with other people, fainting spells, nose bleeds as well as anxieties and claustrophobia.  He also testified that he has difficulty with sleeping as he is startled awake and suffers from panic attacks.  He also indicated he avoids crowds and activities like the fireworks.  The Veteran further testified that while in Vietnam, he was blown off of his feet on the way to his bunker by explosions and miraculously was not hit by any shrapnel.  The Veteran also testified as to a car accident he experienced in 2010 which reminded him of being in Vietnam.

In addition, the Veteran testified before the Board in November 2014 that his anxiety problems and PTSD disorder have been displaying symptoms prior to the traumatic car accident he experienced in 2010.  Therefore, the Veteran contends his PTSD and anxiety problems are causally related to his service and not his car accident.  

The Veteran further testified that the VA examinations he underwent were conducted from a "script" and was asked questions that were more concerned with his auto accident than his experience in Vietnam.  However, his private examination with J.B., D.O. in November 2014 addressed his Vietnam experience, personal life as well as the automobile accident in more detail.  Therefore, he contends the examination is more accurate than the prior VA examinations.

Regarding the car accident he experienced in 2010, the Veteran testified it was definitely a flashback because he was looking at traffic coming at him on a four-lane highway when a truck hit him and spun him around in front of the traffic he was facing.  He had a flashback of death which happened to him several times in Vietnam, as well as a loss of consciousness.  But the Veteran also testified that he had near death experiences in Vietnam such as occasions where 20 to 30 rockets or mortars were exploding around him, twice blowing him off of his feet.  He also indicated he saw others being wounded by these explosions as they ran for cover in the bunker.  

The Board finds the November 2014 private psychiatrist's diagnosis of PTSD to be well reasoned and thorough, having considered the entire record, including service treatment records, as well as the Veteran's historical accounts and providing specific medical evidence for the opinions rendered.  Therefore, the November 2014 examination report great warrants probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

In arriving at this conclusion, the Board has also given probative weight to the statements made by the Veteran as well as his testimony at the December 2013 and November 2014 hearings relating to his PTSD symptoms. The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Based on all evidence of record and for the reasons stated above, the Board concludes that the preponderance of the evidence supports a finding that the Veteran has a diagnosis of PTSD and a verified in-service stressor.  Therefore, the appeal must be granted.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


